Order entered July 9, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00696-CR

                         TAMI DEANNA MUNSELL, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-83018-2016

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE